3Jn tbe Wniteb ~tates (!Court of jfeberal (!Claims
                                          No.17-1175C
                                    (Filed: October 12, 2017)
                                                                               FILED
*************************************                                        OCT 1 2 2017
WILLIAM J. ROHLAND,                           *
                                                                            US COURT OF
                                              *                            FEDERAL CLAIMS
               Plaintiff,                     *
                                              *      In Forma Pauperis; Prisoner; Jury Trial;
v.                                            *      Enlargement of Time
                                              *
THE UNITED STATES,                            *
                                              *
               Defendant.                     *
*************************************

William J. Rohland, Huntingdon, PA, prose.

David R. Pehlke, United States Department of Justice, Washington, DC, for defendant.

                                    OPINION AND ORDER

SWEENEY, Judge

        Currently before the court are the following motions: plaintiffs motion for class
certification, plaintiffs motion for a jury trial, plaintiffs motion for leave to proceed in forma
pauperis ("IFP"), and defendant's motion for an enlargement of time within which to respond to
plaintiffs motions for class certification and for a jury trial.

               I. PLAINTIFF'S MOTION FOR LEAVE TO PROCEED IFP

        Plaintiff, a prisoner, filed his complaint in the above-captioned case, proceeding pro se,
on August 30, 2017. However, plaintiff submitted his complaint without the required filing fees
or a completed application to proceed IFP. On September 7, 2017, the court ordered plaintiff to
either pay the $400.00 in required fees or submit a completed IFP application and Prisoner
Authorization Form. On September 25, 2017, the court returned an incomplete IFP application
to plaintiff, and ordered plaintiff to submit a complete IFP application, including a Prisoner
Authorization Form. On October 5, 2017, plaintiff submitted an IFP application that contained
the Prisoner Authorization Form. Plaintiffs application was docketed as a motion for leave to
proceed IFP.

        The determination of whether a plaintiff has met the requirements for proceeding IFP is a
discretionary matter. Pleasant-Bey v. United States, 99 Fed. Cl. 363, 365-66 (2011). Although
plaintiffs application is incomplete, the court is satisfied it contains "sufficient information
pertaining to his lack of assets and his inability to pay the [filing] fee." Id. at 366.


                                                                    7017 1450 DODD 1346 4247
        In addition to demonstrating an inability to pay the filing fee, pursuant to what is known
as the three-strikes rule, Coleman v. Tollefson, 135 S. Ct. 1759, 1761-62 (2015), if a prisoner has
filed three or more suits or appeals that were dismissed as frivolous, malicious, or failing to state
a claim upon which relief can be granted, he or she is barred from initiating further suits or
appeals without first paying the filing fee, unless he or she is "under imminent danger of serious
physical injury." 28 U.S.C. § 1915(g) (2012). Plaintiff does not appear to have three strikes as
described in 28 U.S.C. § 1915(g). Accordingly, the court GRANTS plaintiffs motion for leave
to proceed IFP.

         Notwithstanding the court's waiver, prisoners seeking to proceed IFP are required to pay,
over time, the filing fee in full. 28 U.S.C. § 1915(b). Thus, plaintiff shall be assessed, as a
partial payment of the court's filing fee, an initial sum of twenty percent of the greater of(!) the
average monthly deposits into his account, or (2) the average monthly balance in his account for
the six-month period immediately preceding the filing of his complaint. Id.§ 1915(b)(l).
Thereafter, plaintiff shall be required to make monthly payments of twenty percent of the
preceding month's income credited to his account. Id.§ 1915(b)(2). The agency having custody
of plaintiff shall forward payments from plaintiffs account to the clerk of the United States
Court of Federal Claims each time the account balance exceeds $10.00 and until such time as the
filing fee is paid in full. Id.

                      II. PLAINTIFF'S MOTION FOR A JURY TRIAL

        As described in the court's September 25, 2017 order, the court explained that it would
not entertain plaintiffs motions for class certification and for a jury trial until after plaintiff
complied with the court's September 7, 2017 order by paying the required filing fees or
submitting a completed IFP application and Prisoner Authorization Form. Since plaintiff has
provided the court with sufficient information to resolve his motion for leave to proceed IFP, the
court finds that plaintiff has substantially complied with the court's September 7, 2017 order.

          Without awaiting a response from defendant, the court must DENY plaintiffs motion for
ajury trial. While Rules 38 and 39 of the Federal Rules of Civil Procedure provide for jury
trials, there are no provisions for jury trials in the Rules of the United States Court of Federal
Claims ("RCFC"). The "nonexistence of jury trials" in the United States Court of Federal
Claims, James v. Caldera, 159 F.3d 573, 589-90 (Fed. Cir. 1998), does not run afoul of the
Seventh Amendment because it is an Article I court, United States v. Sherwood, 312 U.S. 584,
587 (1941). See also Lehman v. Nakshian, 453 U.S. 156, 160 (1981) ("It has long been settled
that the Seventh Amendment right to trial by jury does not apply in actions against the Federal
Government."). Therefore, a plaintiff who files suit in this court "waives the right to a jury
trial." Arunga v. United States, 465 F. App'x 966, 967 n.2 (2012) (unpublished decision).

           III. DEFENDANT'S MOTION FOR AN ENLARGEMENT OF TIME

        Pursuant to RCFC 7.2(a)(l), defendant's responses to plaintiffs motions for class
certification and for a jury trial were due October 10, 2017. However, RCFC 6(b)(l)(A)
provides that the court "may, for good cause, extend the time" for filing a response to a motion


                                                 -2-
"if a request is made[] before the original time [for filing the response] or its extension expires."
Defendant's motion for an enlargement of time was filed on October 10, 2017-the original due
date for defendant's responses-and thus is timely. Defendant's motion also complies with the
requirements of RCFC 6.1. Therefore, the motion is properly before the court.

        In its motion, defendant explains that granting the enlargement will enable it to respond
to the complaint and to plaintiffs motions at the same time. Def.'s Mot. 2. Therefore, for good
cause shown, the court GRANTS defendant's motion for an enlargement oftime within which to
respond to plaintiffs motion for class certification. The court DENIES AS MOOT defendant's
motion for an enlargement of time within which to respond to plaintiffs motion for a jury trial
because the underlying motion has been denied.

                                       IV. CONCLUSION

        For the reasons stated above, the court orders as follows:

               •    Plaintiffs motion for leave to proceed IFP is GRANTED;

               •    Plaintiffs motion for a jury trial is DENIED;

                •   Defendant's motion for an enlargement of time within which to
                    respond to plaintiffs motion for class certification is
                    GRANTED; and

                •   Defendant's motion for an enlargement oftime within which to
                    respond to plaintiffs motion for a jury trial is DENIED AS
                    MOOT.

         The court will defer ruling on plaintiffs motion for class certification until after
defendant responds. Defendant shall file its response to plaintiffs motion for class certification
no later than Thursday, November 2, 2017, which coincides with the deadline for defendant to
file its answer to plaintiffs complaint.

        In addition, although the court grants plaintiffs motion for leave to proceed IFP, plaintiff
is directed to pay the filing fee in full pursuant to 28 U.S.C. § 1915(b), as previously described.

        IT IS SO ORDERED.




                                                  -3-